SEC 1746 (2-98) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number:3235-0145 Expires: October 31, 2002 Estimated average burden hours per response14.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* Cognigen Networks, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 19 (CUSIP Number) Darrell H. Hughes, 7001 Seaview Avenue, N.W., Suite 210, Seattle, Washington 98117 (206) 297-6151 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 27, 2001 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D/A, and is filing this schedule because ofss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. Seess.240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 19 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Inter-American Telecommunications Holding Corporation 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power -0- 8. Shared Voting Power -0- 9. Sole Dispositive Power -0- 10. Shared Dispositive Power -0- 11. Aggregate Amount Beneficially Owned by Each Reporting Person -0- 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) -0- 14. Type of Reporting Person (See Instructions) CO Item 1. Security and Issuer This statement relates to the common stock of Cognigen Networks, Inc. (the "Issuer"). The principal executive office of the Issuer is 7001 Seaview Avenue, Suite 210, Seattle, Washington 98117. Item 2. Identity and Background I-A. (a) Inter-American Telecommunications Holding Corporation ("ITHC"). (b) The principal office address of ITHC is 2608 Second Avenue, Suite 108, Seattle, Washington 98120. (c) The principal business of ITHC was providing, carrying and reselling domestic and international long distance telephone services and products. (d) During the last five years, ITHC has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, ITHC has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction required to be reported hereunder. (f) ITHC is a United States corporation organized under the laws of Delaware. I-B. (a) Kevin E. Anderson is President and a Director of ITHC and is a beneficial controlling shareholder of ITHC and of the Issuer (b) The business address of Kevin E. Anderson is 2608 Second Avenue, Suite 108, Seattle, WA 98120. (c) Kevin E. Anderson is a consultant to the Issuer. (d) During the last five years, Kevin E. Anderson has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Kevin E. Anderson has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction required to be reported hereunder. (f) Kevin E. Anderson is a U.S. citizen. I-C. (a) David G. Lucas is the Treasurer and a Director of ITHC and is the Chief Financial Officer and Treasurer of the Issuer. (b) The business address of David G. Lucas is 3220 South Higuera Street, Suite 103-A, San Luis Obispo, California 93401. (c) The principal occupation of David G. Lucas is as Vice President of Finance of Cognigen Switching Technologies, Inc. (d) During the last five years, David G. Lucas has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, David G. Lucas has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction required to be reported hereunder. (f) David G. Lucas is a U.S. citizen. I-D. (a) David L. Jackson is Vice-President, Secretary and a Director of ITHC and is a Senior Vice President of Corporate and Public Affairs and Secretary of the Issuer. (b) The business address of David L. Jackson is 6 Valencia Road, Orinda, California 94563. (c) The principal occupations of David L. Jackson are as Senior Vice President of Corporate and Public Affairs and Secretary of the Issuer and an arbitrator in dispute resolution of commercial and labor law. (d) During the last five years, David L. Jackson has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) In August 1997, the Colorado Supreme Court removed David L. Jackson's name, as a result of disbarment, from the list of attorneys authorized to practice law in the Colorado courts. (f) David L. Jackson is a U.S. citizen. II-A. (a) Cognigen Corporation ("Cognigen") controls ITHC. (b) The principal office address of Cognigen is 2608 Second Avenue, Suite 108, Seattle, Washington 98120. (c) The principal business of Cognigen is internet marketing of long-distance telecommunications services. (d) During the last five years, Cognigen has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Cognigen has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction required to be reported hereunder. (f) Cognigen is a United States corporation organized under the laws of Nevada. II-B. (a) Kevin Anderson is President, a Director, and a controlling shareholder of Cognigen. (b) The business address of Kevin Anderson is 2608 Second Avenue, Suite 108, Seattle, Washington 98120. (c) The principal occupation of Kevin Anderson is as a consultant. (d) During the last five years, Kevin Anderson has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Kevin Anderson has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction required to be reported hereunder. (f) Kevin Anderson is a U.S. citizen. II-C. (a) Laurel Anderson is Vice-President, Treasurer, and a Director of Cognigen. Ms. Anderson is the spouse of Kevin Anderson. (b) The principal office address of Laurel Anderson is 2608 Second Avenue, Suite 108, Seattle, Washington 98121. (c) The principal occupation of Laurel Anderson is as a telecommunications and business agent for Cognigen. (d) During the last five years, Laurel Anderson has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Laurel Anderson has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction required to be reported hereunder. (f) Laurel Anderson is a U.S. citizen. II-D. (a) Peter Tilyou is Secretary of Cognigen. (b) The principal office address of Peter Tilyou is 2608 Second Avenue, Suite 108, Seattle, Washington 98121. (c) The principal occupation of Peter Tilyou is as a consultant. (d) During the last five years, Peter Tilyou has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Peter Tilyou has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction required to be reported hereunder. (f) Peter Tilyou is a U.S. citizen. Item 3. Source and Amount of Funds or Other Consideration The Issuer and ITHC entered into a Stock Purchase and Asset Acquisition Agreement dated August 19, 1999, in which the Issuer and ITHC agreed that the Issuer would acquire all of the assets owned by ITHC in order to maximize the Issuer's business development for the benefit of the Issuer and its shareholders. On August 20, 1999, the Issuer completed the first of two closings of the acquisition of all of the assets of ITHC in exchange for 29,242,953 shares of the Issuer's Common Stock. On November 24, 1999, ITHC transferred 150,000 shares of the Issuer's Common Stock to two persons in partial payment of a finder's fee. On December 27, 1999, the Issuer and ITHC agreed that the total number of shares of the Issuer's Common Stock that were to be issued at the first closing was 11,742,953 shares rather than 29,242,953 shares and the total number of shares to be issued at the second closing was 37,298,444 shares. On June 14, 2000, ITHC distributed all Issuer shares of Common Stock owned by ITHC to ITHC shareholders in amounts proportionate to each shareholder's ownership percentage of ITHC common stock. The second closing of the acquisition of all of the assets of ITHC was held on June 15, 2001. At this closing, ITHC received 37,298,444 shares of the Issuer's Common Stock. On July 27, 2001, ITHC distributed all of the Issuer's shares owned by ITHC shareholders in amounts proportionate to each shareholder's ownership of ITHC common stock. As a result of the ITHC distribution of the Issuer's Common Stock to ITHC shareholders, ITHC currently owns no shares of the Issuer's Common Stock. Effective October 15, 2001, each share of the Issuer's common stock was reverse split on a one-for-eight basis. Unless otherwise indicated, the share figures contained in this Schedule 13D that are dated after October 15, 2001, account for this reverse split. Item 4. Purpose of Transaction As described in Item 3 above, the purpose of the Stock Purchase and Asset Acquisition Agreement was to enable the Issuer to acquire all of the assets of ITHC and, thus, enable the Issuer to commence business operations.
